Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Claims 1-8 are pending. Claims 1-8 are amended.

Allowable Subject Matter

Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the assignment of a reference code associated with a consumer to an electronic token and after a transaction deleting the reference code to the consumer and storing a reference code of the merchant inside the token.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art is:
Pierce – 2019/0028276 – Blockchain including linked digital assets
ABSTRACT: 
A blockchain includes different digital assets, including digital tradeable 
tokens and inventory tokens.  The blockchain may implement a transaction type 
that includes both digital tradeable tokens and the inventory tokens.  The 
digital tradeable tokens and inventory tokens may be associated with physical 
assets that can be uniquely identified and are intended to be fungible with 
each other.  The validation rules of the blockchain may rely upon quantities of 
the digital tradeable token and inventory tokens satisfying a predetermined 
relationship. 
    [0177] If the data message is a digital tradeable token spend or transfer 
message, the data message includes digital tradeable token information needed 
to spend the digital tradeable token, such as the quantity or weight of the 
physical asset associated with the digital tradeable token, ownership 
information (e.g., addresses of the sender and the recipient) and may also 
include input/output data that specifies the units to be transferred.  Thus, a 
request to spend the digital tradeable token may involve reassigning ownership 
of the digital tradeable token from one owner to another.  Thus, the 
transaction data for transfer digital tradeable token messages includes 
ownership information related to how the digital tradeable token is to be 
spent, and the transaction data is stored in the transaction array.

Jivraj – 2017/0221050 – Stored-value card transfer agent
ABSTRACT: 
 
A stored-value card transfer agent includes a database and a card processor.  
The card processor receives from a wallet client a request identifying a 
transfer amount, confirms from the database that a balance value in a ledger 
associated with the client at least equals the transfer amount, reduces the 
balance value by the transfer amount, adds an additional ledger to the 
database, updates the balance value thereof to equal the transfer amount, and 
uniquely associates the additional ledger with a transferee.  The card 
processor also receives a request identifying a withdrawal amount, confirms 
that a balance value in the additional ledger at least equals the withdrawal 
amount, reduces by the withdrawal amount the balance value in the additional 
ledger, and initiates a funds transfer of the withdrawal amount from a first 
account maintained by a computer server to a second account associated with 	the  transferee. 
 
 Description of Disclosure - DETX (87): 
   [0100] After the stored-value card processing server 506 receives the 
authorization code from the card processor 426, at step S614 the stored-value 
card processing server 506 configures a new remote stored-value card account 
with the payment amount by generating a unique digital single-use stored-value 
card token (e.g. a unique stored-value card number), and saving the digital 
stored-value card token in the stored-value card database 502 in association 
with the payment amount.  The stored-value card processing server 506 may 	also query the registered merchant database 504 with the name of the merchant 	to determine the unique merchant ID assigned to the merchant, and configure 	the new remote stored-value card account with the merchant ID by saving the 
merchant ID in the stored-value card database 502 in association with the 
stored-value card token. 
 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	1. A process for carrying out transactions, wherein said process comprises:
	-	issuing electronic tokens, wherein each of said electronic tokens is marked by a first unique identification code and a monetary value;
	-	assigning the electronic tokens to a consumer, wherein a consumer reference code associated with the consumer 
	- 	using the electronic tokens to carry out a transaction  a [[the ]]purchase of goods and/or services at merchants; wherein
	-	at the end ofthe transaction, the consumer reference code is deleted from the electronic tokens used in the transaction and, in said electronic tokens, a merchant reference code of a [[the ]]merchant who received the electronic tokens in said transaction is stored.

	2. The process according to claim 1, wherein in the electronic tokens used in the transaction
apparatus on payment to the merchant of the monetary value of the aforesaid electronic  tokens.

	3. The process according to claim 1, wherein the step of assigning the electronic tokens to a consumer happens by using a reservation code, which allows  electronic tokens to be assigned to the consumer, or by direct payment at a [[the ]]token issuer, to which the storing on each electronic token of the reference code associated with the consumer follows.

	4. The process according to claim 1, wherein the step of carrying out the transactions the purchase of goods and/or services at a merchant  electronic tokens and stores data and time of the transaction, as well as it provides for deleting the consumer reference code from the electronic tokens used in the transaction and [[at]] the contextual writing of the merchant reference code on the electronic tokens 

	5. The process according to the claim 1, wherein [[the ]]use of electronic token delivering apparatuses, payment apparatuses and token cashing-in apparatuses is provided, wherein each of said apparatuses comprises a computer, a double-sided LCD/LED display and a RFID reader plate to read the electronic tokens.

	6. The process according to claim 5, wherein the aforesaid apparatuses are provided with a keyboard for inputting the monetary value 

	7. The process according to claim 5, wherein the aforesaid apparatuses are provided with an SD reader or  an HSDP/LTE connection router.

	8. The electronic tokens comprisea [[an ]]unique identification code of the electronic token and for [[the ]]temporarily storing consumer and merchant reference codes electronic tokens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694